DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Status of the Claims
This Office Action is in response to the Applicant’s amendments and remarks filed August 12, 2022. Claims 1, 10, and 11  have been amended. Claim 6 has been canceled. Claims 13 and 14 have been added. Claims 1-5, and 7-14 are pending.

Response to Remarks/Arguments
Applicant’s arguments and amendments filed August 12, 2022 with respect to the previous 35 U.S.C. 101 rejections have been fully considered. 
With respect to claims 1-12, Applicant argues the claimed invention is eligible subject matter because the claimed invention is not a mental process at least because of the claimed modeling. Applicant argues modeling always involves the use of technical means and cannot be practically performed in the human mind. Applicant further argues under Step 2A the claimed invention is an improvement to a technical field, specifically, an improved control method for adjusting vehicle seats by addressing issues involving independently adjustable seats. Applicant additionally argues under Step 2B the claims includes additional elements that in combination are not well-understood, routine, or conventional.
Examiner notes independent claims 1 and 10 positively recite prohibiting movement of a seat which integrates the claimed invention into a practical application.
With respect to claim 11, Applicant argues that the claim as amended to include a computer program executable by a processor and instructions for implementing the control method when this program is executed by the processor is directed to one of the four statutory categories. However, Applicant neglects to identify which category a computer program falls under. Computer programs are not eligible subject matter as they do not fall under one of the four enumerated statutory categories. Computer software is typically eligible in terms of the four statutory categories as either a non-transitory computer readable medium, a method comprising a series of steps corresponding to software, or some combination of computer components, i.e. a processor, memory, etc., configured to perform a series of limitations corresponding to software. It is unclear which statutory category Applicant argues applies to claim 11.
Additionally as to claim 11, the computer program and computer product may perform only part of the control method of claim 1. The broadest reasonable interpretation of claim 11 may only include modeling a seat value or some other portion of claim 1 less than that required by claim 1, leaving claim 11 limited to the abstract idea of making an observation, judgment, or evaluation of vehicle seat volume and potential collision with another seat as previously indicated in the preceding Non-Final Rejection. 
For at least these reasons, claims 11, and 12 are rejected under 35 U.S.C. 101 because the broadest reasonable interpretation of the claims is still drawn to an abstract idea without significantly more. 
Applicant’s arguments and amendments filed August 12, 2022 with respect to the previous 35 U.S.C. 112(a) and 112(b) rejections have been fully considered. 
With respect to claim 10, Applicant argues the originally filed disclosure provides sufficient support for the claimed “calculation unit” because “those skilled in the art know very well that a calculation unit typically comprises a power source, an input for receiving information from the outside, a memory for storing this information and other information that the computing needs to work, and one or more chips that allow processing the information that the computing unit receives from the outside to perform the functions for which it is intended.” Applicant further argues at least paragraphs 97-105 of Applicant’s Specification provide the corresponding acts for performing the function of the “calculation unit.”
Examiner respectfully disagrees. Applicant’s argument regarding the structure that a person of ordinary skill would understand to be included with the calculation unit lacks any support beyond Applicant’s own statement. Examiner respectfully asserts there is no such broad understanding of a calculation unit. It is just as reasonable in the art of vehicle control systems that calculation unit simply refers to a software module or block representing the portion of software that performs some calculation. Additionally, the cited portions of Applicant’s disclosure that Applicant argues provides the corresponding acts for the calculation unit appear to merely be a restatement of what is already in the claims and does not provide any further detail as to how the claimed calculation is performed so as to satisfy the requirements under 35 U.S.C. 112(a) and 112(b) due to the invocation of 35 U.S.C. 112(f).
For at least the above, the previous rejections are maintained.
Applicant’s arguments and amendments filed August 12, 2022 with respect to the previous 35 U.S.C. 102 and 103 rejections have been fully considered. 
With respect to the previous rejection under 35 U.S.C. 102(a)(1) of claim 1, Applicant argues the cited art of record Pinana, US 20170197522 A1, hereinafter referred to as Pinana, fails to explicitly disclose all of the features of claim 1, as presently amended, specifically, at least partially prohibiting movement of a selected vehicle seat. Applicant argues Pinana fails to disclose this feature because Pinana moves a vehicle seat so as not to interfere with a vehicle seat to be moved.
Examiner respectfully disagrees. Pinana at least partially prohibits movement of a selected vehicle seat until the vehicle seats are rearranged in a way to allow for the ultimately desired position. Pinana discloses that in selecting rear seats to move, and determining that a collision will occur with front seats, preventing movement of the rear seats until after the front seats with which the rear seats would have collided have been moved (See at least Abstract and Fig. 3). In this way, the rear sets are temporarily prohibited from moving. 
The same rationale applies to independent claims 10-12.
For at least the above, the previous rejections are maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11, and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 11 and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 11 and 12 are directed to the abstract idea of making a judgment regarding vehicle seat overlap and deciding whether seat movement should be allowed or prohibited. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claim 11 recites performing the method steps of all or part of the method of claim 1, establishing that claim 11 may only perform a portion of claim 1. The broadest reasonable interpretation of claim 11 may only include modeling a seat value or some other portion of claim 1 less than that required by claim 1, leaving claim 11 potentially limited to the abstract idea of making an observation, judgment, or evaluation of vehicle seat volume and potential collision with another seat. Because claim 11 may be limited to only a portion of claim 1, it is arguable that there are no additional elements to consider. 
Claim 12 is similarly rejected under the same rationale as claim 11 because claim 12 is limited to whatever portion of claim 1 that is performed by claim 11.
Additionally, claim 11 is ineligible subject matter because the claimed computer program does not fall under one the statutory categories of eligible subject matter.
Claims 11 and 12 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to claim 10, claim elements “means for” and “calculation unit” are limitations that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed calculation unit. Applicant’s Specification generically describes the calculation unit in terms of its function (See at least ¶81, and 87-89 of Applicant’s PGPUB), however, Examiner is unable to find the corresponding structure in the Specification for the claimed calculation unit. It is unclear what the actual structure is that corresponds to the claimed calculation unit. Applicant’s Specification appears to only describe the calculation unit in terms of the functions performed. Therefore, claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. 
 Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 10, claim elements “means for” and “calculation unit” are limitations that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed calculation unit. Applicant’s Specification generically describes the calculation unit in terms of its function (See at least ¶81, and 87-89 of Applicant’s PGPUB), however, Examiner is unable to find the corresponding structure in the Specification for the claimed calculation unit. It is unclear what the actual structure is that corresponds to the claimed calculation unit. Applicant’s Specification appears to only describe the calculation unit in terms of the functions performed. Therefore, claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite. Appropriate correction is required.
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pinana, US 20170197522 A1, hereinafter referred to as Pinana.
As to claim 1, Pinana discloses a control method for controlling the movement of a seat, called the selected seat, for a motor vehicle equipped with a plurality of seats, the method comprising: 
a step of modeling a seat volume associated with each seat of the plurality of seats of the vehicle (Calculate volume for first and rear seats, V1 and V2 – See at least ¶76, 78 and Fig. 2); 
an overlap determination step using position sensors for determining the overlap, called the interference, during which it is determined whether there is at least partial overlap between the seat volume associated with the selected seat, called the selected volume, and the seat volume associated with each of the other seats of the plurality of seats of the vehicle, if the movement is performed (Determine overlap between front and rear seats – See at least ¶78 and Fig. 2; Sensors to detect seat positions – See at least ¶37);  and 
a decision step, during which the movement of the selected seat is at least partially prohibited in response to a determination during the overlap determination step that overlap exists between the selected volume and the seat volume associated with each of the other seats of the plurality of seats of the vehicle if the movement is performed (Selecting rear seats to move, and determining that a collision will occur with front seats, preventing movement of the rear seats until after the front seats with which the rear seats would have collided have been moved – See at least Abstract and Fig. 3).

Independent claims 10-12 are rejected under the same rationale as claim 1 because the claims recite nearly identical subject matter but for minor differences.

As to claim 2, Pinana discloses the overlap determination step further comprises the detection of a position associated with each of the seats of the plurality of seats (Determine vehicle positions – See at least ¶79).

As to claim 9, Pinana discloses the movement may be performed by the entirety of the selected seat or by a portion thereof (Seat movement – See at least Fig. 2).

As to claim 13, wherein during the decision step the movement of the selected seat is at least partially allowed in response to a determination during
the overlap determination step that no overlap exists between the selected volume and the seat volume associated with each of the other seats of the plurality of seats of the vehicle if the movement is performed (Allow movement of rear seat, i.e. “selected seat,” when there is no overlap, i.e. potential collision, and control proceeds to Step 108 to adjust rear seats – See at least ¶79 and Fig. 3).

As to claim 14, the calculation unit is further configured to decide to at least partially allow the movement of the selected seat in response to a determination that no overlap exists between the selected volume and the seat volume associated with each of the other seats of the plurality of seats of the vehicle if the movement is performed (Allow movement of rear seat, i.e. “selected seat,” when there is no overlap, i.e. potential collision, and control proceeds to Step 108 to adjust rear seats – See at least ¶79 and Fig. 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Pinana, US 20170197522 A1 in view of Okada, US 20210291700 A1, hereinafter referred to as Pinana, and Okada, respectively.
As to claim 3, Pinana fails to explicitly disclose the position associated with each of the seats of the plurality of seats is obtained based on the detection of a position associated with at least one motor arranged in each of the seats. However, Okada teaches the position associated with each of the seats of the plurality of seats is obtained based on the detection of a position associated with at least one motor arranged in each of the seats (Detect seat position based on position associated with motors arranged in seats – See at least ¶42).
Pinana discloses determining seat volumes and positions of vehicle seats in order to determine if any vehicle seat movement will interfere with another seat. Okada teaches determining seat position based in part on motors arranged in the seats.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pinana and include the feature of the position associated with each of the seats of the plurality of seats is obtained based on the detection of a position associated with at least one motor arranged in each of the seats, as taught by Okada, because obtaining vehicle seat position from motors arranged in the vehicle seat is known and conventional in the vehicle seat arts.

As to claim 4, Pinana discloses:
the position associated with each of the seats comprises at least one of: a longitudinal position of at least one of the seat and at least one component element of the seat; and a transverse position of at least one of the seat and the at least one component element of the seat; and a vertical position of the at least one component element of the seat; and an angular position of at least one of the seat and the at least one component element of the seat, in particular a tilt position of a backrest of the seat relative to a seating portion of the seat, the tilt position of the backrest being comprised in particular between a first position, called the folded-down position of the seat, and a second position, called the comfort position of the seat; and a position of the seat linked to specific kinematics of the seat for ensuring a loading function of the vehicle (Various longitudinal and tilting positions disclosed – See at least ¶64-66 and Fig. 2).

As to claim 5, Pinana discloses the at least one motor controls the movement of the seat, the movement comprising at least one of: a longitudinal translation of at least one of the seats and the at least one component element of the seat; and a transverse translation of at least one of the seats and the at least one component element of the seat; and a vertical translation of the at least one component element of the seat; and a rotation of the seat about a vertical axis; and a tilting of at least one of the seat and the at least one component element of the seat about an axis of rotation, in particular a tilting of the backrest of the seat relative to the seating portion of the seat, the tilting of the backrest being comprised in particular between the folded-down position of the seat and the comfort position of the seat; and a movement of the seat linked to the specific kinematics of the seat for ensuring the loading function of the vehicle (Actuators, i.e. motors, for adjusting vehicle seats – See at least ¶70).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pinana, US 20170197522 A1, hereinafter referred to as Pinana.
As to claim 7, Pinana  fails to explicitly disclose the seat volume associated with each of the seats corresponds to the sum of an occupied volume obtained for each of the seats plus a tolerance factor. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pinana and include the feature of the seat volume associated with each of the seats corresponds to the sum of an occupied volume obtained for each of the seats plus a tolerance factor because tolerance is a well-known and routine consideration to allow for the realities of engineering related to the impossibility of exact measurements and calculations. Examiner notes an occupied volume is the three-dimensional space occupied by the vehicle seat.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Pinana, US 20170197522 A1, in view of Parida et al., US 20190016235 A1, hereinafter referred to as Pinana, and Parida, respectively.
As to claim 8, Pinana fails to explicitly disclose the occupied volume corresponds to the sum of a total volume of the seat and a total volume of a possible occupant of the seat. However, Parida teaches the occupied volume corresponds to the sum of a total volume of the seat and a total volume of a possible occupant of the seat (Silhouette represents seat “footprint” plus occupant, and can be three-dimensional, i.e. volumetric – See at least ¶9 and 37).
Pinana discloses determining seat volumes and positions of vehicle seats in order to determine if any vehicle seat movement will interfere with another seat. Okada teaches determining an overall volume by combining a seat volume with an occupant volume for determining whether moving a vehicle seat interferes with another vehicle seat.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pinana and include the feature of the occupied volume corresponds to the sum of a total volume of the seat and a total volume of a possible occupant of the seat, as taught by Parida, to account for the space occupied by an occupant.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lail Kleinman whose telephone number is (571)272-6286. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571)272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAIL A KLEINMAN/Primary Examiner, Art Unit 3668